                                                                  FIL ED
                       IN THE UNITED STATES DISTRICT COUfi-.S . OlSTRICT COURT
                           FOR THE DISTRICT OF NEBRASKPo lSTRIC T OF EBRASKA

UNITED STATES OF AMERICA,                                             2018 NOV 19 PH 12: 07
                     Plaintiff,                                      Of l''E
                                                                     8:18CR52
                                                                               o- T' E    LE ~

       VS .
                                                       SUPPLEMENT AL ORDER FOR ·
                                                     TRANSFER OF SEIZED FUNDS FOR
                                                             RESTITUTION
THOMAS MARTIN BEATTY, JR.,

                     Defendant.

       This matter is before the Court subsequent to the sentencing hearing held on October 30,

2018. The Court entered Judgment (Filing No. 50) against defendant, including a criminal

restitutionjudgment in the amount of$142,753.88.

       As stipulated by the parties in the Plea Agreement (Filing No. 37), the $27,072.60 in U.S.

currency seized by law enforcement, to wit: $14,629.2lfrom bank account number ending in

5993 held in the name, Thomas Beatty Jr. , Bank of the West, Omaha, Nebraska, and $12,443.39

from bank account number ending in 0712 held in the name, Thomas Beatty Jr., Bank of the

West, Omaha, Nebraska, may be applied toward restitution.

       For good cause shown, IT IS HEREBY ORDERED:

       1.     That the Clerk of the Court is directed to provide a certified copy of this order to

              the United States Marshal;

       2.     That the United States Marshals Service shall tender to the Clerk of the Court the

              $27,072.60 in U.S. currency;

       3.     That the Clerk of the Court apply the $27,072.60 in U.S. currency to the criminal

              restitution balance owed by defendant;
      4.    That the Clerk of the Court shall distribute the funds pursuant to the Court ' s

            Judgment (Filing No. 50), to the identified victims.

DATED this /cT<lay of     )J~kr , 2018.


                                         ~~p HIEF UNITED STATES DISTRICT JUDGE
